        Case 7:19-cr-00497-NSR Document 239 Filed 05/10/21 Page 1 of 1




                            SUSAN C. WOLFE, ESQ.
                                Law office of Susan C. Wolfe
                                 1700 Broadway, 41st Floor
                                  New York, York 10019


Tel:   (917) 209-0441                                   Diane Fischer,
Email: scwolfe@scwolfelaw.com                           of counsel


                                                       May 9, 2021
Hon. Judge Nelson S. Román
United States District Judge
United State District Court
300 Quarropas Street
White Plains, NY 10601

Re: United States v. Mordechai Malka, 19-cr-497-NSR

Dear Judge Román:

      In compliance with the Court’s order, after court on Friday I ordered a
laptop from Dell so that it could be delivered to the government, with
software loaded, on Tuesday. I ordered from Dell because the website
promised “next business day delivery,” which Amazon did not. When I
received the online receipt, however, it provided a delivery date of Thursday.
I was told by a customer service agent that “next business day delivery”
means the next business day after the item is shipped. I did not cancel the
order because I could not find another vendor who would deliver by Tuesday.

       I therefore request that the Court extend our time to comply with the
Court’s order until Friday, May 14th. This will also give us a chance to learn
the results of the inquiries the Court asked the government to make of the
jail, and if there are any alternatives to sealing off all of the ports; doing so
will mean that no new discovery, 3500 material or exhibits can be loaded and
documents drafted cannot be printed.

       Thank you for your consideration.

                                                       Very truly yours,
                                                             s/
                                                       Susan C. Wolfe
